Barclay, J.
(concurring). Plaintiff, according to her testimony, was employed as a servant to do general housework. In her petition she states that she was employed as a cook, and that, “while performing the duties as cook,” * * * “under defendant’s directions, defendant carelessly and negligently ordered plaintiff to climb up a ladder, and into the pigeonloft,” etc.
Plaintiff was hurt by falling to the ground while attempting to execute the order of defendant to get the pigeons. The order, by plaintiff’s account, was accompanied with a remark about having the pigeons cleaned before the dishes were washed. So that it is evident that the pigeons were wanted for cooking, and that ■the plaintiff was directed to get them for that purpose.
The allegation of the petition is that plaintiff was ■the servant of Mr. Spraul, the defendant’s husband; but that is evidently only a statement of the effect of the employment; for, in her testimony, plaintiff states that the defendant actually engaged her for service in the family.
Defendant had general direction of the household affairs.
Plaintiff had been working as a domestic in the Spraul family, as above described, two years and five months when her mishap occurred. During that time she had “got the pigeons out of the loft four or five times a year,” as she said. She also admitted that she had previously used the same ladder to reach the loft (from which she fell) “four or five times.” Prior to using that ladder, she had used, for the same purpose, an older one, since discarded.
The pigeon loft was in the upper part of a shed in the yard of the Spraul premises, as has been described.
*566The ladder plaintiff had to use was not defective. It was made for the purpose, and was new. The only supposed defect charged against it is that it was too long to reach the loft unless placed at a great .angle; so plaintiff had to set it sidewise, against another shed.
Plaintiff admitted that defendant had cautioned her as to the use of the ladder. Her words were thus given by plaintiff as witness: “Mrs. Spraul had sent me up the ladder before. She ashed me why I did not stand the ladder over further, and said I would fall down there some time. I told her I could not stand it any other way because the ladder did not fit.”
Defendant, at the time of the accident, did not direct plaintiff how to use the ladder. Plaintiff was then using the ladder according to her own methods. The ladder did not give way. Plaintiff was not even standing on it when she fell. She says, “when I was off the ladder and wanted to enter the opening” (of the loft) “I lost my hold of the loft at the opening. I stood on the ladder and put my hands on the opening; I wanted to, step into the hole; and, in so doing, I lost my hold on the loft and fell. I had to get off the ladder. I had gotten off the ladder and had got on the pigeon loft.”
Later on she said: “If I had had a ladder that fitted I would not have fallen. I did the best Í could. Nobody told me how to enter.”
Without referring to other features of the case (particulars of which are given in the principal opinion filed), it appears to me that on the state of facts above disclosed, the plaintiff can not maintain this action against this defendant.
The appliance in question was a simple one. It required no more than ordinary knowledge for its use. It was sound.
*567The only danger to plaintiff arose from the mode and manner of its use; and the mode and manner of using it, on the occasion in question, were within plaintiff’s own control. She had used it with safety before; and, undoubtedly, knew as much' about its use for such purposes as did the defendant.
In my opinion plaintiff can. not recover for an injury arising from the manner in which she saw fit to place the ladder in executing the order of defendant to get the pigeons.
The latter was a duty which, it seems to me, obviously came within the fair range of plaintiff’s employment as a domestic servant. That, indeed, is the very claim made in her petition.
Hence (without considering other questions) my concurrence is given-to a reversal of the judgment on the general ground that defendant is chargeable with no breach of duty, as indicated in the closing lines of the opinion delivered by my learned colleague, Judge Sherwood.